Citation Nr: 0817304	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  07-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a gall bladder 
disorder.

2.  Entitlement to service connection for a liver disorder. 

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for residuals of a 
miscarriage.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran, her spouse and R.N.


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 1977 to May 1978.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which denied the veteran's claims of 
entitlement to service connection for PTSD, diabetes, 
hypertension, internal problems caused by miscarriage, a 
fatty liver and gall bladder problems.  The veteran filed a 
notice of disagreement in regards to the November 2005 rating 
decision.  She requested review by a decision review officer 
(DRO).  The veteran presented personal testimony to a DRO at 
the RO in January 2007.  The DRO then conducted a de novo 
review of the claims and confirmed the RO's findings in a 
February 2007 statement of the case (SOC).  The appeal was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in March 2007.

The veteran subsequently submitted evidence directly to the 
Board, along with a written waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2007).

In December 2007 the veteran presented sworn testimony during 
a personal hearing in Washington, D.C. which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

Representation

The Board notes that the veteran was previously represented 
by the Paralyzed Veterans of America (PVA).  The veteran 
revoked PVA as her power of attorney and has appointed 
Vietnam Veterans of America (VVA) as her representative in 
December 2007.  A representative from VVA submitted an 
Informal Hearing Presentation to the Board in January 2008.


REMAND

The Board has determined that additional evidentiary 
development is necessary in the instant case.

With respect to the claims of entitlement to service 
connection for diabetes and hypertension, the veteran 
submitted signed statements Drs. E.J.D. and S.E. which found: 
"after review of service medical records and surgeries 
thereafter, there is a direct relationship because of the 
medication and additional complications due to miscarriage in 
March 19-22, 1978, while in service."  Both physicians also 
signed statements which indicated "hypertension is a 
residual of the complications due to the miscarriage."  
These opinions were not supported by any reasons and bases.  
Therefore they are of limited probative value.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the medical professional to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence].  The evidence of record does not contain any other 
source of competent medical evidence concerning the veteran's 
diabetes and hypertension.

As for the remaining claims, the current medical evidence of 
record is unclear as to the nature of her current disability 
picture.  There are numerous psychiatric diagnoses of record.  
A January 2006 statement from J.T.D., M.D., noted that the 
veteran evidenced "postpartum-type depression" after the 
in-service miscarriage.  In a statement received at the RO in 
July 2006, Dr. E.J.D. rendered a diagnosis of "immature 
personality disorder;" he subsequently diagnosed the veteran 
with PTSD in September 2007.  Dr. S.E. diagnosed the veteran 
with PTSD, and in an August 2007 evaluation A.S.L., M.D. 
indicated current diagnoses of PTSD, dysthymic disorder and 
generalized anxiety disorder.  

With respect to physical diagnoses, Dr. S.E. indicated that 
the veteran currently evidenced pelvic inflammatory disease, 
pelvic pain, headaches and back pain as a result of March 
1978 miscarriage.  Additionally, S.N., D.C. and Dr. E.J.D. 
indicated infertility, headaches, pelvic pain and spinal 
problems associated with the in-service miscarriage.  
Finally, the veteran has testified that she has experience 
liver and gall bladder problems as a result of her in-service 
miscarriage.  See the December 2007 hearing transcript, page 
10. 

In general, the law provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits.   The assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Based on unanswered questions pertaining to 
the nature and etiology of the veteran's claimed 
disabilities, the Board believes that additional medical 
examination is necessary for these claims.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a medical 
professional with appropriate 
expertise to review the veteran's VA 
claims folder and provide an opinion, 
with supporting rationale, as to the 
relationship, if any, between any 
current diabetes mellitus and 
hypertension and the veteran's 
military service, with specific 
consideration of the March 1978 
miscarriage.  If the reviewing 
medical professional deems it to be 
necessary, the veteran should undergo 
appropriate diagnostic testing.  
A report should be prepared and 
associated with the veteran's VA 
claims folder.  

2.  VBA should also schedule the 
veteran for a VA psychiatric 
examination to determine the 
existence and etiology of any current 
psychiatric disabilities.  The 
examiner should then provide an 
opinion, with supporting rationale, 
as to whether it is at least as 
likely as not that any diagnosed 
psychiatric disability is due to the 
veteran's military service, with 
specific consideration of the 
veteran's miscarriage in March 1978.  
The veteran's claims folder should be 
provided to the examiner for review.  
If the reviewing medical professional 
deems it to be necessary, the veteran 
should undergo appropriate diagnostic 
testing.  A report should be prepared 
and associated with the veteran's VA 
claims folder.  

3.  VBA should also arrange for a 
medical professional with appropriate 
expertise to examine the veteran and 
provide a diagnosis of any and all 
current physical residuals of the 
veteran's in-service miscarriage, 
including any current pelvic 
disability, headaches, back 
disability, liver disability and gall 
bladder disability.  The veteran's 
claims folder should be provided to 
the examiner for review.  If the 
reviewing medical professional deems 
it to be necessary, the veteran 
should undergo appropriate diagnostic 
testing.  A report should be prepared 
and associated with the veteran's VA 
claims folder.  

4.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claims of 
entitlement to service connection for 
a gall bladder disorder, a liver 
disorder, diabetes, hypertension, 
PTSD and miscarriage residuals.  If 
the benefits sought on appeal remain 
denied, in whole or in part, VBA 
should provide the veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 



______________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


